Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 8/27/2021 has been received and claims 1-18 are pending.
Election/Restrictions
Claims 11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one ultraviolet light emitting unit” in claim 1, “filtering member” in claim 2, “reflection member” in claim 5, and “power supply unit” and “controller unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hishinuma (20190117802).
As to Claim 1, Hishinuma (‘802) discloses a sterilizing device (1) comprising: 
a housing (2) having an opening (20) in at least one direction thereof, and also having a hollow portion (21) configured to allow insertion of an object including part (3) of a human body from the opening into the hollow portion (21) (see Figures 1-3 and 5); 
at least one air blower unit (4) configured to make a flow of air toward an interior of the hollow portion (21) (see entire document, particularly Figure 2, p. 3 [0022] – last 3 lines and [0024] – lines 12-15); and 
at least one ultraviolet light emitting unit (50, 50’) configured to emit ultraviolet light toward the interior of the hollow portion (21) (see Figures 1-2 and 5), the ultraviolet light emitted from the at least one ultraviolet light emitting unit (50, 50’) including at least part of a wavelength between 190 nm and 237 nm, but not including a wavelength below 190 nm and 
As to Claim 2, Hishinuma (‘802) discloses that the at least one ultraviolet light emitting unit (50, 50’) includes: 
a light source (50, 50’) to emit light including ultraviolet light having a wavelength between 190nm and 237nm (see entire document, particularly pp. 1-2 [0011]-[0012], p. 4 [0040] – lines 4-6, p. 5 [0048]); and 
a filtering member (53) through which the light emitted from the light source (50, 50’) passes, such that the light having passed through the filtering member proceeds toward the interior of the hollow portion (see Figures 2-2a, 3, and 5), and 
the filtering member (53) being configured to transmit at least part of the ultraviolet light having the wavelength between 190 nm and 237 nm and to block transmission of the ultraviolet light having the wavelength outside a wavelength range between 190nm and 237nm (see p. 4 [0041] – last 8 lines) when the light emitted from the light source (50, 50’) enters the filtering member (53) at an incident angle of zero degree (see Figures 1-2a).
As to Claim 3, Hishinuma (‘802) discloses that the light source (50, 50’) is a KrCl excimer lamp or a KrBr excimer lamp (see entire document, particularly pp. 1-2 [0011], p. 4 [0040] – lines 4-6, p. 5 [0048]).
As to Claim 5, Hishinuma (‘802) discloses that the at least one ultraviolet light emitting unit (50, 50’) includes a reflection member (54) configured to reflect the light emitted from the light source (50, 50’) toward the interior of the hollow portion (21) through the filtering member (53) (see Figures 1-2a, 3 and 5).
th – 10th lines from the bottom).
As to Claim 9, Hishinuma (‘802) discloses that the opening (20) is provided at an upper portion of the hollow portion (21) (see Figures 1-3 and 5), and the hollow portion (21) has at least two side walls (23, 23’) and a bottom portion (i.e. where 24 is located on) opposite to the opening (20) (see Figures 2 and 5), the at least two side walls (21, 23’) including two side walls (23, 23’) that face each other (see Figures 2 and 5) and the at least one ultraviolet light emitting unit (50, 50’) emits the ultraviolet light such that the ultraviolet light reaches the two side walls (23, 23’) and the bottom portion (i.e. where 24 is located on) of the hollow portion (21) (see Figure 2a-2b, p. 4 [0040] – 6th – 10th lines from the bottom).
As to Claim 10, Hishinuma (‘802) discloses that the hollow portion (21) has two side walls (23, 23’) that face each other (see Figure 2), and the at least one ultraviolet light emitting unit (50, 50’) includes two ultraviolet light emitting units (50, 50’) disposed on the two side walls (23, 23’), respectively (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (20190117802) as applied to claim 3 above, and further in view of Yasuda (8253332).
Hishinuma (‘802) is relied upon for disclosure described in the rejection of claim 3 under 35 U.S.C. 102(a)(2).
While Hishinuma (‘802) discloses that a lighting tube of the KrCl excimer lamp (50, 50’) is circular/cylindrical (see entire document, particularly Figures 2A-5C), Hishinuma (‘802) does not appear to specifically teach that the light tube is made from a dielectric substance or is a rectangular parallelepiped hollow tube having a rectangular cross-sectional shape.
It was well known in the art before the effective filing date of the claimed invention to provide a dielectric substance and a rectangular parallelepiped hollow tube having a rectangular cross-sectional shape for a light tube of an excimer lamp. Yasuda (“332) exemplifies a light source emitting light including ultraviolet light having a wavelength between 190 nm and 237 nm (see Col. 7 lines 49-51) in the form of an excimer lamp (10; 210) comprising a light tube (12) made from a dielectric substance (see entire document, particularly Col. 3 lines 52-53, Col. 5 line 39) and is a rectangular parallelepiped hollow tube having a rectangular cross-sectional shape (see entire document, particularly Figure 4, Col. 7 lines 64-67). It would have been obvious to 
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hishinuma (‘802) and Yasuda (‘332).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (20190117802) as applied to claim 2 above, and further in view of Igarashi (20190192708).
Hishinuma (‘802) is relied upon for disclosure described in the rejection of claim 2 under 35 U.S.C. 102(a)(2).
Hishinuma (‘802) does not appear to specifically teach that the filtering member has a dielectric multi-layer film made from at least one SiO2 layer and at least one Al2O3 layer, or at least one HfO2 layer and at least one SiO2 layer.
It was known in the art before the effective filing date of the claimed invention to provide a filtering member having a dielectric multi-layer film made from at least one SiO2 layer and at least one Al2O3 layer or at least one HfO2 layer and at least one SiO2 layer in a sterilizing device. Igarashi (‘708) discloses a sterilizing device (see Figures 1-2) comprising:
a housing (10) having an opening (i.e. at/below 40) in at least one direction thereof (see Figure 1); 
at least one ultraviolet light emitting unit (20) configured to emit ultraviolet light (see Figures 1-2),

the at least one ultraviolet light emitting unit (20) includes:
a light source (20) to emit light including ultraviolet light having a wavelength between 190 nm and 237 nm (see entire document, particularly p. 3 [0076]-[0077], p. 4 [0082]-[0083]);
a filtering member (40) through which the light emitted from the light source (20) passes, such that the light having passed through the filtering member (40) proceeds forward and toward an area (see Figure 1), 
the filtering member (40) configured to transmit at least part of the ultraviolet light having the wavelength between 190 nm and 230 nm and at least part of the ultraviolet light having the wavelength between 230 nm and 237 nm and to block 25transmission of the ultraviolet light having the wavelength outside a wavelength range between 190 nm and 237 nm when the light emitted from the light source (20) enters the filtering member (40) at an incident angle of zero degree (see entire document, particularly Figure 1, p. 4 [0084]), and
wherein the filtering member (40) having a dielectric multi-layer film made format least one SiO2 layer and at least one Al2O3 layer (see entire document, particularly p. 4 [0085] and [0088] and pp. 4-5 [0098]) or at least one HfO2 layer and at least one SiO2 layer (see entire document, particularly p. 4 [0085], [0088] and [0093], p. 5 [0105]); and 

in order to block and reduce transmission of ultraviolet light outside a desired wavelength range (see entire document, particularly p. 4 [0084]) so as to inactivate microbes and to protect a user (see entire document, particularly Abstract).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dielectric multi-layer film made from at least one SiO2 layer and at least one Al2O3 layer or at least one HfO2 layer and at least one SiO2 layer in the filtering member of the sterilizing device of Hishinuma in order to block and reduce transmission of ultraviolet light with undesired wavelength(s) as shown by Igarashi.
Thus, Claims 6-7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hishinuma (‘802) and Igarashi (‘708).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (20190117802) as applied to claim 1 above, and further in view of Satermo (20180078101).
Hishinuma (‘802) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
	As to Claim 12, while Hishinuma (‘802) teaches that the sterilizing device (1) is further comprised of at least one sensor unit (8, 8’) configured to detect presence of the object (3) in the hollow portion (21) (see Figures 1-2 and 5, p. 4 [0039] – lines 9-10), Hishinuma (‘802) does not appear to specifically teach that the sterilizing device is further comprised of a power supply unit configured to supply electricity to the at least one air blower unit, the at least one ultraviolet light 
It was known in the art before the effective filing date of the claimed invention to provide a power supply unit and a controller unit in a sterilizing device. Satermo (‘101) discloses a sterilizing device (200) comprising: 
a housing (i.e. casing/housing of 228) having an opening (230) in at least one direction thereof, and also having a hollow portion ((i.e. where 228 is located within 200) configured to allow insertion of an object including part of a human 5body from the opening (230) into the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figures 2A-2B and 5B-6A, Abstract); 
at least one air blower unit (214) configured to make a flow of air toward an interior (228) of the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figure 2(b)); 
at least one ultraviolet light emitting unit (216) configured to emit ultraviolet light toward the interior (228) of the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figures 2A-2B);
10at least one sensor unit (224) configured to detect presence of the object in the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figures 2A-2B); 
a power supply unit configured to supply electricity to the at least one air 20blower unit (214), the at least one ultraviolet light emitting unit (216) and the at least one sensor unit (224) (intrinsically disclosed - see p. 3 [0031] – lines 6-10, source from which the power sent by 302 originates from); and 

in order to monitor and operate the sterilizing device to assure proper operation (see entire document, particularly Figures 2A-3, p. 3 [0031]-[0032]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a power supply unit and a controller unit in the sterilizing device of Hishinuma in order to monitor and operate the sterilizing device so as to ensure proper operation as shown by Satermo.
As to Claim 13, the controller unit (302) of Satermo (‘101) capable of controlling the power supply unit to deactivate the at least one air blower unit (214) and the at 41least one ultraviolet light emitting unit (216) after a predetermined period of time elapses upon detecting absence of the object in the hollow portion (i.e. where 228 is located within 200) by the at least one sensor unit (224) (see entire document, particularly Figure 3, p. 3 [0031]-[0032]).
As to Claim 14, the controller unit (302) of Satermo (‘101) is capable of causing5causingcausing the power supply unit to supply the electricity to the at least one ultraviolet light emitting unit (216) whereby causing the at least one ultraviolet light emitting unit (216) to emit the ultraviolet light when the at least one sensor unit (224) detects the presence of the object in the hollow portion (i.e. where 228 is located within 200), and the controller unit (302) capable of causing the power supply unit to supply the electricity to the at least one air blower unit (214) thereby causing the at least one air blower unit (214) to make the flow of air after a predetermined period of time 
As to Claim 15, the controller unit (302) of Satermo (‘101) is capable of controlling the power supply unit for a predetermined period of time to activate the at least one ultraviolet light emitting unit (216) while the at least one sensor unit (224) is not detecting the presence of the object in the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figure 3, p. 3 [0031]-[0032]).
As to Claim 16, the controller unit (302) of Satermo (‘101) is capable of intermittently causing the power supply unit to supply the electricity to the at least one ultraviolet light emitting unit (216) for a2 predetermined number of times while the at least one sensor unit (224) is not detecting the presence of the object in the hollow portion (i.e. where 228 is located within 200) (see entire document, particularly Figure 3, p. 3 [0031]-[0032]).
As to Claim 17, the controller unit (302) of Satermo (‘101) is capable of keeping the at least one ultraviolet light emitting unit (216) deactivated if the at least one sensor 25unit (224) does not detect the presence of the object in the hollow portion (i.e. where 228 is located within 200) for a predetermined period of time after deactivation of the at least one ultraviolet light emitting unit (216) upon detecting absence of the object in the hollow portion (i.e. where 228 is located within 200) by the at least one sensor unit (224) (see entire document, particularly Figure 3, p. 3 [0031]-[0032]).
Thus, Claims 12-17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hishinuma (‘802) and Satermo (‘101).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. As to applicant’s argument in regards to claims 14 and 16 on p. 8 of Remarks, examiner disagrees and points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799